On Application for Rehearing.
We have re-examined the facts of this case with every desire to relieve the defendant from an obligation which bears hardly upon him, in view of his perfect good faith and alleged conformance to a usage of trade. We understood before as now that his construction of that usage was, that produce reaching the City by rail was not insured without special instructions. This shipment, qtióad the plaintiffs, was by boat as all their shipments had been, and all of them had been insured by the defendant without instructions save only this. They could not know he had, or intended to have, a different rule when the produce started by river and came in by rail, unless he had informed them by a change in his accounts—the omission of any charge for insurance whatever, or other manner. But there was no change in the accounts. The insurance charge on the rice was insignificant in amount, but significant in shewing the plaintiffs that insurance was *1154effected for them by this river and rail route precisely as it had been by the all river route, and even at the same rates.
What reason, aslcs the defendant in his brief for rehearing, had the plaintiffs to believe that his own usage was to insure their produce whether it came by river and rail, or by river all the way ? The reason that he had invariably insured every shipment they had oyer made to him, whether by the one route or the other, and every account they had received from him contained the charges for such insurance, until this loss occurred and demand for the insurance was made. Not until then was an account sent them without charges for insurance, with the letter that declined paying the demand, and stating the reason therefor.
Conceding that the plaintiffs were hound to know the usages of trade, it is equally true that the defendant was bound by his own usage uniformly followed with these plaintiffs.
The rehearing is refused.